Citation Nr: 0917656	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for a service-
connected thoracic spine disability, currently evaluated 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1978 to April 1986.

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In that decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
degenerative changes in the thoracic spine; a 20 percent 
disability rating was assigned.  The Veteran disagreed with 
the assigned disability rating and subsequently perfected an 
appeal as to that issue.

In a May 2006 decision, the Board denied the Veteran's claim 
of entitlement to an increased disability rating for the 
service-connected thoracic spine disability. The Veteran 
appealed the Board's May 2006 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  A Joint 
Motion for Remand was filed as to the Veteran's thoracic 
spine claim, which the Court granted in July 2007.  
Specifically, the Joint Motion indicated that the Board 
failed to provide an adequate statement of its reasons or 
bases for its decision not to refer the Veteran's thoracic 
spine claim for consideration of an extraschedular rating.  
See the Joint Motion, page 4.  

The Veteran's file was returned to the Board for 
readjudication.  In February 2008, the Board remanded the 
Veteran's thoracic spine claim, instructing the agency of 
original jurisdiction (AOJ) to refer the Veteran's file to 
the Director of  the VA Compensation and Pension Service for 
extraschedular consideration, pursuant to the provisions of 
38 C.F.R. § 3.321(b).  This was done, and the VA Appeals 
Management Center (AMC) denied the Veteran's claim in an 
April 2008 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to Board for further 
appellate review.  

Issues not on appeal

In the above-referenced May 2006 decision, the Board also 
denied the Veteran's requests to reopen service connection 
claims for lumbar and cervical spine disabilities.  The 
Veteran appealed.  In its July 2007 Order, the Court granted 
the Joint Motion for Remand as to those two issues also. In 
its February 2008 decision, the Board denied the Veteran's 
claims.  With respect to these two claims, the Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2008).

As directed in the Joint Motion, in February 2008 the Board 
considered whether the Veteran claimed entitlement to total 
disability based upon individual unemployability due to 
service-connected disabilities (TDIU).  As noted in the 
Board's February 2008 decision, the Veteran made an informal 
claim of entitlement to TDIU, and the matter of TDIU  has 
been referred to the AOJ for appropriate action.   See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

As was noted in the Board's February 2008 decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right knee disability in an August 2007 
rating decision.  To the Board's knowledge, the Veteran has 
not disagreed with that decision, and that issue is therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDING OF FACT

The evidence in this case does not show that an exceptional 
disability picture exists such that the available schedular 
evaluations for the service-connected disability on appeal 
are inadequate.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
on an extraschedular basis for service-connected thoracic 
spine disability are not met.  38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an increased disability 
rating for his service connected thoracic spine disability, 
in particular on an extraschedular basis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in February 2008 for further development.  In 
essence, the Board instructed the AOJ to refer the Veteran's 
file to the Director of the VA Compensation and Pension 
Service for consideration of the Veteran's claimed 
entitlement to an increased initial evaluation for his 
thoracic spine disability on an extraschedular basis in 
excess of 20 percent.  See the February 2008 Board decision, 
page 20; see also 38 C.F.R. § 3.321 (2008).  The AOJ was then 
to readjudicate the claim.

The AOJ sent the Veteran's claims folder to the Director of 
the Compensation and Pension Service in March 2008.  In April 
2008, the Compensation and Pension Service evaluated the 
Veteran's claim and submitted its decision and rationale to 
the AOJ.  See the April 7, 2008 Memorandum from the Director 
of the Compensation and Pension Service, which will be 
discussed below.  The AOJ readjudicated the Veteran's claim 
in an April 2008 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

Notice

The Board observes that its May 2006 decision contained 
detailed discussions as to why the VCAA had been complied 
with (see the Board's May 12, 2006 decision, pages 5-11).  
This discussion is incorporated by reference herein.

The July 2007 Joint Motion for Remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
May 2006 decision].  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].

The Board notes that at the time of the its May 2006 
decision, the Veteran had not been provided notice as 
directed by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter from the AMC dated March 25, 2008, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2008 
letter from the AMC. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in August 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2008 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  Further, this 
claim was readjudicated in the April 2008 SSOC after the 
Veteran received such notice.  Accordingly, adequate notice 
was provided and any timing errors have been cured.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].

The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

There is one significant aspect of notice which was not in 
place at the time of the Board's May 2006 decision or the 
July 2007 Joint Motion.  The Court held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the Board notes that with respect to appeals of 
initially assigned disability ratings, such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);     
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

As noted in the Board's May 2006 decision, the Board finds 
that reasonable efforts have been made to assist the Veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The Joint Motion 
noted no deficiencies, aside from no referral for 
consideration on an extraschedular basis.  As explained 
elsewhere in this decision, that has been rectified.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The Veteran seeks a higher disability rating for his service-
connected thoracic spine disability, which is currently 
evaluated 20 percent disabling.

The issue of the Veteran's entitlement to an increased 
disability rating on a schedular basis was denied by the 
Board in its May 2006 decision.  That decision was appealed 
to the Court.  Although the Board's denial of the Veteran's 
claim was vacated and remanded for readjudication via the 
July 2007 Order, no deficiency was specified as to the 
Board's determination that the Veteran was not entitled to an 
increased rating on a schedular basis.  Crucially, the Joint 
Motion for Remand discussed only the Board's failure to 
provide adequate reasons and bases as to why the Veteran was 
not entitled to a higher disability rating on an 
extraschedular basis, or why the matter of the Veteran's 
entitlement to an extraschedular rating was not referred to 
the AOJ for further extraschedular consideration.  

The Board is confident that if the Court had discerned any 
error in its previous decision with respect to the Veteran's 
schedular rating, such error would have been brought to the 
Board's attention.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere, supra.  

The Veteran has submitted no additional evidence relative to 
this claim subsequent to the Board's original May 2006 
decision.  The Board's decision will therefore focus on the 
matter of the Veteran's entitlement to an extraschedular 
rating, as did the Joint Motion.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the Joint Motion noted evidence of record 
suggesting that the Veteran was unable to work because of his 
back disability.  See the July 2007 Joint Motion, page 3.  
The Veteran submitted a July 2004 Social Security 
Administration (SSA) decision in which an administrative law 
judge (ALJ) found that the Veteran was unable "to perform 
even a full range of sedentary work . . . ," and that "the 
claimant cannot perform his past work and there are no jobs 
existing in significant numbers . . . that he is capable of 
performing."  See the July 2004 SSA Decision, page 2.  The 
Board notes that the ALJ based his decision to grant SSA 
disability benefits in part on a June 2004 medical opinion of 
Dr. B., who indicated that the Veteran "had the ability to 
perform less than a full range of sedentary exertional 
work."  

The evidence of record addressing the Veteran's unemployment 
is comprised of the Veteran's SSA records.  However, those 
records pertain to the impact of all of the Veteran's 
disabilities on the Veteran's ability to work, not merely the 
impact of his service-connected thoracic spine disability.  

As has been discussed above, the Board referred the Veteran's 
case to VA Compensation and Pension Service for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b).  In an April 2008 Memorandum, the Director of the 
VA Compensation and Pension Service (Director) noted the 
Veteran's current back disabilities; namely, service-
connected degenerative joint disease of the thoracic spine, 
and nonservice-connected degenerative disc disease and 
degenerative joint disease of the cervical and lumbar spine.  
See the April 7, 2008 Memorandum, page 1.  
The Director acknowledged the findings of the SSA, and in 
particular expressed agreement with the above-referenced 
opinion of Dr. B., noting "it is clear that the veteran was 
unable to work as an airport fueler."  Id., page 2.  

Crucially however, with respect to "marked interference with 
employment," the Director noted the following:

This Service assesses "marked interference" with 
employment as the existence of an obvious conflict 
between the veteran's service-connected 
disabilities and his ability to pursue and perform 
any type of work.  It is clear that the veteran has 
marked interference with employment due to his 
nonservice-connected DDD and DJD of the cervical 
and lumbar spine.  Also, he has nonservice-
connected tear of the right meniscus and 
hypertension. . . . the TS [thoracic spine] is not 
involved in movements necessary to perform any 
activity whether it requires bending, sitting, 
reaching, lifting, etc.  Therefore, the veteran's 
DJD of the TS does not cause interference with the 
veteran's ability to work.  This Service finds that 
entitlement to an extra-schedular increased 
evaluation for the TS above the currently assigned 
20 percent is not in order.

Id., page 2.

Pertinently, the SSA findings [noting L5-S1 and C4 through C7 
vertebrae disabilities] are highly suggestive that the 
Veteran's claimed inability to work is due to nonservice-
connected disabilities, specifically cervical and lumbar 
spine disabilities, rather than to his service-connected 
thoracic spine disability.  See Martin v. Brown, 4 Vet. App. 
136, 140 (1993) [while a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a 
veteran's claim].

While employment may be made more difficult by the Veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm.  Indeed, 
any occupational impairment due to the thoracic spine 
disability is specifically contemplated in the 20 percent 
rating which is assigned.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board adds that there is no evidence that the Veteran has 
been hospitalized for the service-connected thoracic spine 
disability; no competent medical evidence of an exceptional 
or unusual clinical presentation in the record with respect 
to the Veteran's thoracic spine; and no other exceptional or 
unusual factor appears in the record.

Based on the evidence of record, the Board concludes that the 
assignment of an extraschedular rating for the Veteran's 
service-connected thoracic spine disability is not warranted.  
The benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for service-
connected thoracic spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


